law will make that obvious." State v. Cigic, 639 A.2d 251, 254 (N.H. 1994).
Having concluded that Johnson is not entitled to relief, we
              ORDER the judgment of conviction AFFIRMED. 1




                                   Hardesty




cc: Hon. Janet J. Berry, District Judge
     Suzanne M. Lugaski
     Attorney General/Carson City
     Washoe County District Attorney
     Washoe District Court Clerk




      1 The fast track statement does not comply with NRAP 3C(h)(1) and
NRAP 32(a)(4) because the text is not double-spaced. Counsel for Johnson
is cautioned that the failure to comply with the briefing requirements in
the future may result in the imposition of sanctions. See NRAP 3C(n).



                                     2